                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

  UNITED STATES OF AMERICA                               )
                                                         )
  v.                                                     )       No. 2:16-CR-00052-1-JRG-CRW
                                                         )
  BRADLEY JOE GROOMS                                     )

                            MEMORANDUM OPINION AND ORDER

         This matter is before the Court on Defendant Bradley Joe Grooms’ letter [Doc. 81] and

  the United States’ Response in Opposition [Doc. 83]. A federal inmate, Mr. Grooms moves the

  Court to order his release from prison and to allow him to serve the remainder of his sentence at

  his mother’s house so he can contribute to his family’s financial needs:

         The reasons I need [release to home confinement] is because I got two kids and
         their mother works in Gatlinburg cleaning rooms and with the virus having the
         tourist staying away they haven’t been able to work and my mother has been
         helping as much as possible but she works in Pigeon Forge so she hasn’t been
         working either but they are really struggling out there right now[.]

  [Def.’s Mot. at 1]. The United States opposes Mr. Grooms’ motion, contending that he has

  “identified no statutory authority” for the relief that he requests. [United States’ Resp. at 2].

         “[O]nce a court has imposed a sentence, it does not have the authority to change or

  modify that sentence unless such authority is expressly granted by statute.” United States v.

  Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323, 326

  (6th Cir. 2010)). Although Mr. Grooms cites no statutory support for his request for release, it

  most closely resembles a motion for release under 18 U.S.C § 3582(c), under which familial

  hardship can constitute grounds for compassionate release. See USSG § 1B1.13 n.1(C)(i)–(ii).

  Under § 3582(c), however, the Court can modify a term of imprisonment only once a defendant




Case 2:16-cr-00052-JRG-MCLC Document 84 Filed 08/18/20 Page 1 of 3 PageID #: 1304
  exhausts his administrative remedies with the Bureau of Prisons or thirty days after submitting a

  request for release to the warden:

          The court may not modify a term of imprisonment once it has been imposed except
          that . . . the court, upon motion of the Director of the Bureau of Prisons, or upon
          motion of the defendant after the defendant has fully exhausted all administrative
          rights to appeal a failure of the Bureau of Prisons to bring a motion on the
          defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
          warden of the defendant’s facility, whichever is earlier, may reduce the term of
          imprisonment[.]

  § 3582(c)(1)(A). Mr. Grooms does not claim, or provide the Court with any documentation

  showing, that he has met § 3582(c)’s exhaustion requirement, which is mandatory. See United

  States v. Alam, 960 F.3d 831, 833–36 (6th Cir. 2020) (stating that § 3582(c)(1)(A)’s exhaustion

  requirement is mandatory and that courts lack license to create a judge-made or an equitable

  exception to it). His failure to satisfy § 3582(c)(1)(A)’s exhaustion requirement is therefore, by

  itself, grounds for the denial of his request for release.

          But in any case, his request also lacks merit. Under § 3582(c)(1)(A), the Court’s task is

  to determine whether (1) “extraordinary and compelling reasons” warrant a reduction and whether

  (2) “such a reduction is consistent with applicable policy statements issued by the Sentencing

  Commission.” § 3582(c)(1)(A). “[C]ourts have universally turned to USSG § 1B1.13 to provide

  guidance on the ‘extraordinary and compelling reasons’ that may warrant a sentence reduction.”

  United States v. Coker, No. 3:14- CR-085, 2020 WL 1877800, at *3 (E.D. Tenn. Apr. 15, 2020);

  see United States v. Resnick, ___ F. Supp. 3d ___, 2020 WL 1651508, at *2 (S.D.N.Y. Apr. 2,

  2020) (“The First Step Act did not amend the eligibility requirements for compassionate release,

  which are set forth in 18 U.S.C. § 3582(c)(l)(A) and Section 1B1.13 of the United States

  Sentencing Guidelines.”).




                                                     2

Case 2:16-cr-00052-JRG-MCLC Document 84 Filed 08/18/20 Page 2 of 3 PageID #: 1305
         Familial hardship constitutes an extraordinary and compelling reason for release in two

  circumstances: (1) “[t]he death or incapacitation of the caregiver of the defendant’s minor child

  or minor children” or (2) “[t]he incapacitation of the defendant’s spouse or registered partner

  when the defendant would be the only available caregiver for the spouse or registered partner.”

  USSG § 1B1.13 n.1(C)(i)–(ii). Mr. Groom’s request for release, as he describes it, does not fit

  within either one of these circumstances. See generally United States v. Hunter, No. 3:06-cr-61,

  2020 WL 127711, at *3 (S.D. Ohio Jan. 10, 2020) (“While the Court empathizes with [the

  defendant’s] . . . difficult position . . . family circumstances that constitute ‘extraordinary and

  compelling reasons’ do include those presented.” (citation omitted)). The Court sympathizes with

  Mr. Grooms’ situation, but he is not entitled to release under § 3582(c)(1)(A), and his motion

  [Doc. 81] is therefore DENIED.

         So ordered.

         ENTER:


                                                       s/J. RONNIE GREER
                                                  UNITED STATES DISTRICT JUDGE




                                                  3

Case 2:16-cr-00052-JRG-MCLC Document 84 Filed 08/18/20 Page 3 of 3 PageID #: 1306
